Citation Nr: 1708870	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  09-27 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for lumbar myalgia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from January 2000 to May 2000 and from February 2003 to January 2004.  He also had additional service in the Puerto Rico Army National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

In a March 2016 decision, the Board denied the Veteran's claim for entitlement to a rating in excess of 20 percent from January 27, 2014, for service-connected lumbar myalgia.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a January 2017 Order, the Court granted the parties' Joint Motion for Remand (JMR), vacated the Board's decision, and remanded the case pursuant to 38 U.S.C.A. § 7252(a) for readjudication consistent with the JMR.  The case has now been returned to the Board for further appellate action.


REMAND

The Board finds that additional development is required before the claim for a higher rating for service-connected lumbar myalgia is decided. 

In January 2017, the Court remanded the Veteran's claim for further consideration of the findings in the January 2014 VA examination report, including whether the report provides adequate information for rating the Veteran's disability, in accordance with pertinent case law.  In this regard, a recent Court decision provides that VA examinations for musculoskeletal disabilities must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2016).  The Board has reviewed the January 2014 VA examination report and concludes that the findings therein do not meet the requirements of 38 C.F.R. § 4.59 pursuant to Correia.  Accordingly, this matter must be remanded to obtain a supplemental VA examination.   

In addition, there are untranslated Spanish documents in the claims file.  The Board has specifically identified medical evidence from the Spine, Sports, and Manual Medicine Clinic, associated with the record in February 2014, as requiring translation.  On remand, these documents should be translated to English, as well as any other untranslated documents that are associated with the claims file.

Finally, current treatment records should be identified and obtained prior to a final decision in this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA and private treatment records not already of record in the claims file.  

2.  Next, obtain translations to English of any Spanish language documents in the claims file, including medical evidence from the Spine, Sports, and Manual Medicine Clinic, associated with the record in February 2014. 

3.  Then, schedule the Veteran for a VA examination to determine the current severity of his lumbar myalgia.  All indicated tests and studies must be performed.  The examiner should provide all information required for rating purposes, to specifically include testing the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joints in question and any paired joints.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.  

4.  Confirm that the VA examination report comports with this remand and undertake any other development found to be warranted.

5.  Then, readjudicate the claim on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

